DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isamikawa (US 2015/0264205) in view of Ogawa (US 2016/0127610).

Regarding Claim 1, Isamikawa teaches an operation support information providing apparatus (Paragraph 12), comprising;
a memory (Paragraph 43, wherein there is a storage); and
processing circuitry configured to store, in the memory, operation history information transmitted from a terminal device (Paragraph 43, wherein the server can store the operation history), the operational history information including a record of a series of touches performed by at least one user on a touchscreen of the terminal device in order to perform an operation procedure that includes a series of operations for executing a function in an application (Paragraphs 51-54 and 61-63, wherein the operation of the device is recorded);
generate, based on the stored operation history information, operation support information indicating, for a particular operation procedure, a particular operation pattern that includes a particular series of operations for executing a particular function in a particular application (Paragraphs 66 and 67, wherein another user can replay the operations stored based on requested information); and
provide the operation support information to the terminal device to aid an operator of to the terminal device to perform the particular function in the particular application (Paragraphs 66 and 67, wherein another user can replay the operations stored based on requested information),
wherein the processing circuitry is further configured to 
generate the operation support information for a plurality of operation patterns, each associated with a corresponding application identifier (Paragraph 100 and Fig. 17, wherein there is an application, screen ID, associated with each operation. The screen ID corresponds to the application ID as shown in Fig. 17); and 
provide, to the terminal device, particular operation support information corresponding to a particular application identifier of the particular application to aid the operator of the terminal device to perform the particular function in the particular application (Paragraphs 66, 67, and 100, wherein all information that is provided to the terminal device is within the log).
Isamikawa does not teach a plurality of operation patterns, each associated with a corresponding application identifier and a corresponding tenant of a plurality of tenants.
Ogawa does teach a plurality of operation patterns, each associated with a corresponding application identifier and a corresponding tenant of a plurality of tenants (Paragraph 119, wherein the applications are also associated with a tenant. Based on the tenant information, pertaining to the application, certain patterns can be established. Since the applications can correspond to the tenant, then the patterns of Isamikawa would be applied based on the correspondence information).
Isamikawa and Ogawa are combinable because they both deal with applications of an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa with the teachings of Ogawa for the purpose of ensuring proper authentication as well as expedite authentication for users (Ogawa: Paragraphs 106 and 107).

Regarding Claim 7, Isamikawa further teaches wherein the processing circuitry is further configured to generate the operation support information including at least one screen shot image of the operation screen, the screen shot being obtained by the terminal device (Paragraphs 66 and 67, wherein another user can replay the operations stored based on requested information. This is displayed to the user).

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 10, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 12, Ogawa does teach wherein the processing circuitry is further configured to generate the operation support information for the plurality of operation patterns, each associated with the corresponding tenant, which is at least one of a company, a business division, a department, a section, a team, and a floor of a building (Paragraph 94, wherein the tenant can correspond to a company, department or the like).
Isamikawa and Ogawa are combinable because they both deal with applications of an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa with the teachings of Ogawa for the purpose of ensuring proper authentication as well as expedite authentication for users (Ogawa: Paragraphs 106 and 107).


Claim 2, 3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isamikawa (US 2015/0264205) in view of Ogawa (US 2016/0127610) further in view of Okada (US 2010/0290068).

Regarding Claim 2, Isamikawa in view of Ogawa does not teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure by selecting, from among all operation patterns for performing the particular function in the particular application that are stored as part of the operation history information, the particular operation pattern, which has a highest usage frequency among the stored operation patterns for the particular operation procedure.
Okada does teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure by selecting, from among all operation patterns for performing the particular function in the particular application that are stored as part of the operation history information, the particular operation pattern, which has a highest usage frequency among the stored operation patterns for the particular operation procedure (Paragraph 93, wherein the frequency of events can be shown to the user for selection).

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of Ogawa with the teachings of Okada for the purpose of informing the user easily of possible combinations of functions based on past interactions to help user efficiently use the device (Okada: Paragraph 10).

Regarding Claim 3, Isamikawa in view of Ogawa does not teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure, which is defined by an application type and a number of input parameters.
Okada does teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure, which is defined by an application type and a number of input parameters (Paragraph 93, wherein based on the function selected, the number of possible outcomes are displayed according to frequency of use, which is based on number of inputs).
Isamikawa and Okada are combinable because they both deal with tracking touches on an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of Ogawa with the teachings of Okada for the purpose of informing the user easily of possible 

Regarding Claim 6, Isamikawa in view of Ogawa does not teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure for a plurality of operation patterns that are classified based on a number of touches used to perform the specific function.
Okada does teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure for a plurality of operation patterns that are classified based on a number of touches used to perform the specific function (Paragraph 93, wherein the history information is gathered based on frequency of use).
Isamikawa and Okada are combinable because they both deal with tracking touches on an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of Ogawa with the teachings of Okada for the purpose of informing the user easily of possible combinations of functions based on past interactions to help user efficiently use the device (Okada: Paragraph 10).

Regarding Claim 11, Isamikawa in view of Ogawa does not teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure by selecting, from among all operation patterns for performing the 
Okada does teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure by selecting, from among all operation patterns for performing the particular function that are stored as part of the operation history information and have a same number of input parameters and a same application type, an operation pattern with a largest number of executions (Paragraphs 93 and 140, wherein the history information is gathered based on frequency of use and corresponding functions and applications. Therefore, the appropriate screen information is displayed. The largest number of executions is the most frequently used).
Isamikawa and Okada are combinable because they both deal with tracking touches on an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of Ogawa with the teachings of Okada for the purpose of informing the user easily of possible combinations of functions based on past interactions to help user efficiently use the device (Okada: Paragraph 10).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isamikawa (US 2015/0264205) in view of Ogawa (US 2016/0127610) in view of Okada (US 2010/0290068) further in view of ordinary skill.

Regarding Claim 8, Isamikawa in view of Ogawa further in view of Okada does not teach wherein the processing circuitry is further configured to generate the operation support information, which includes a heat map that represents an operation position and an operation frequency on the operation screen, and that is generated by using a screen shot image of the operation screen acquired by the terminal device.
Okada already teaches displaying information based on the number of touches, input, received based on the previous selection, paragraph 93.
Isamikawa and Okada are combinable because they both deal with tracking touches on an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of Ogawa with the teachings of Okada for the purpose of informing the user easily of possible combinations of functions based on past interactions to help user efficiently use the device (Okada: Paragraph 10).
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill in the art to add a heat map to help visualize how the user may interact with the current screen based on the previous information. While providing some type of visual to indicate the order of operations that may be performed, a heat map helps keep the screen consistent while still providing the visual.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Isamikawa in view of Ogawa further in view of Okada with the teachings of a heat map for the purpose of generating a clear visual 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699